AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

 

Sheet 1
UNITED STATES DISTRICT COURT cut otED...
RN DISTRICT ARKANSAS
Eastern District of Arkansas AUG 12 2019
UNITED STATES OF AMERICA Judgment in a Criminal Case

a (For a Petty Offense) Byes Ww. mR CLERK
SHAMARCUS HUNT DEP CLERK

Case No. 4:19cr00319 JJV
USM No. 24309-076

Sonia Fonticiella

 

Defendant’s Attorney

THE DEFENDANT:

M4 THE DEFENDANT pleaded © guilty O nolo contendere to count(s) _1 of the Misdemeanor Information
O THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 1791(a)(2) Possession of a Prohibited Object in Prison 1/13/2019 1

The defendant is sentenced as provided in pages 2 through 4 of this judgment.
QO THE DEFENDANT was found not guilty on count(s)
QO Count(s) _ Ois © are dismissed on the motion of the United States.

 

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of ay change of name
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 0340 8/8/2019 _
Date of Imposition of Judgment

Defendant’s Year of Birth; 1980 tr \

City and State of Defendant’s Residence: NJ 1 Signature of Judge

Forrest City, Arkansas

 

Joe J. Volpe U.S. Magistrate Judge
Name and Title of Judge

 

8/12/2019

 

Date
AO 2451 (Rev. 11/16) | Judgment in a Criminal Case for a Petty Offense
Sheet 2 — Imprisonment
Judgment — Page 2 of
DEFENDANT: SHAMARCUS HUNT
CASE NUMBER: 4:19cr00319 JJV

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal] Bureau of Prisons to be imprisoned for a total

term of :

Four months of imprisonment to run consecutive with the current sentence from the W/D of Tennessee.

0 The court makes the following recommendations to the Bureau of Prisons:

(¥ The defendant is remanded to the custody of the United States Marshal.

(~The defendant shall surrender to the United States Marshal for this district:

 

OO at O am. O p.m. on
O as notified by the United States Marshal.

(The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
QO before 2 p.m. on
0 asnotified by the United States Marshal.

 

OO as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties =
Judgment — Page 3 of 4
DEFENDANT: SHAMARCUS HUNT

CASENUMBER:  4:19cr00319 JJV
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ $ 0.00 $ 0.00
(The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
CQ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage pa ment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

 

O Restitution amount ordered pursuant to plea agreement $

OQ The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f), All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

( The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
O the interest requirement is waivedfor 0 fine OL srestitution.

O the interest requirement forthe O fine O) __srestitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 2451 (Rev. 11/16) | Judgment in a Criminal Case for a Petty Offense

Sheet 4 — Schedule of Payments
Judgment— Page 4 of 4

DEFENDANT: SHAMARCUS HUNT
CASE NUMBER: 4:19cr00319 JJV

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
A wf Lump sum payment of $ 25.00 due immediately, balance due

(J not later than , or
O inaccordancewith O C, OF D, O E,or O F below); or

Payment to begin immediately (may be combined with OC, O D,or OF below); or

C CO) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ow Special instructions regarding the payment of criminal monetary penalties:

Defendant shall have six months to pay the assessment fee.

Unless the court has Soe ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penaliios is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

OO Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

O_ ‘The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

QO ‘The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal
G- ) pee: uestets (6) community restitution, (7) J WTA assessment, &) penalties, and ( costs, including cost of procecuien and.
u :
